UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4238



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CLARENCE DESMOND MOORE, a/k/a Dollar,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00768-TLW)


Submitted: February 15, 2007              Decided: February 20, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Alfred
William Walker Bethea, Jr., Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clarence Desmond Moore pleaded guilty, pursuant to a plea

agreement, to one count of conspiracy to possess with intent to

distribute and to distribute fifty grams or more of crack cocaine

and five kilograms of more of cocaine, in violation of 21 U.S.C.A.

§§   846,   841(a)(1),   (b)(1)(A)   (West   1999   &   Supp.   2006).       At

sentencing, Moore and the Government agreed that a base offense

level of thirty-six and a total offense level of thirty-three

applied under the Sentencing Guidelines.1           This offense level,

combined with Moore’s criminal history category IV, yielded a

sentencing range of 188 to 235 months of imprisonment.                   The

district court sentenced Moore to 192 months of imprisonment.             On

appeal, counsel for Moore filed an Anders2 brief, in which he

states there are no meritorious issues for appeal, but questions

whether the district court complied with the requirement of Fed. R.

Crim. P. 11 in accepting Moore’s plea.         In a pro se supplemental

brief, Moore asserts that his sentence is improper.             We affirm.

            Moore did not move in the district court to withdraw his

guilty plea; therefore this court reviews his challenge to the

adequacy of the Fed. R. Crim. P. 11 hearing for plain error.             See

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

Prior to accepting a guilty plea, the trial court must ensure the


      1
       U.S. Sentencing Guidelines Manual (2004).
      2
       Anders v. California, 386 U.S. 738 (1967).

                                 - 2 -
defendant understands the nature of the charges against him, the

mandatory minimum and maximum sentences, and other various rights,

so it is clear that the defendant is knowingly and voluntarily

entering his plea.     The court must also determine whether there is

a factual basis for the plea.          Fed. R. Crim. P. 11(b)(1), (3);

United States v. DeFusco, 949 F.2d 114, 116, 120 (4th Cir. 1991).

Our review of the plea hearing transcript reveals that the district

court failed to advise Moore that he would be protected against

self-incrimination if he pleaded not guilty and went to trial, and

that the court was required to impose a special assessment as part

of his punishment.         Fed. R. Crim. P. 11(b)(1)(E), (L).               We

conclude,   however,   that   these    errors   did   not    affect    Moore’s

substantial rights, as the district court otherwise conducted a

thorough Rule 11 colloquy that assured Moore’s plea was made both

knowingly and voluntarily.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.             We have

also   considered    the   arguments    asserted      in    Moore’s   pro   se

supplemental brief and find them to be without merit. We therefore

affirm Moore’s conviction and sentence.         This court requires that

counsel inform Moore, in writing, of the right to petition the

Supreme Court of the United States for further review.                If Moore

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court


                                 - 3 -
for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on Moore.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -